CANBY, Circuit Judge,
dissenting:
Judge Sneed has written a characteristically well-focused and unencumbered opinion, and I agree with much of it. I join in his reasoning and conclusions that Mountain Bell’s initial suspension of Carlin’s services was infected with state action and that suppression of Carlin’s messages by the state violated the first amendment. *1298Where I part company with the majority is in its conclusion that Mountain Bell’s “new” policy, adopted some ten days after the deputy county attorney threatened to prosecute Mountain Bell, was not imbued with state action. My reasons are three.
First, there is no evidence that the state has retreated from the threats that initially caused Mountain Bell to suspend Carlin’s services unconstitutionally. So long as official compulsion or the threat of it remains, the subjective motives of Mountain Bell do not save its actions from the Constitution’s reach. Peterson v. City of Greenville, 373 U.S. 244, 83 S.Ct. 1119, 10 L.Ed.2d 323 (1963).1
Second, it is no answer to say that the state’s compulsion has ceased to exist because our decision today immunizes Mountain Bell from the unconstitutional state pressure. By that reasoning, no plaintiff could ever obtain injunctive relief against a private party on a state action theory. The very success of the lawsuit would remove the state compulsion, leaving only private action not subject to injunction. While injunctions against private parties imbued with state action are not without their problems, see Jackson v. Statler Foundation, 496 F.2d 623, 637-38 (2d Cir.1974) (en banc) (Friendly, J., dissenting from denial of rehearing en banc), we should refrain from adopting a rationale that forecloses them entirely. See Lee v. Macon County Bd. of Educ., 267 F.Supp. 458, 478 (M.D.Ala.), aff'd mem. sub nom. Wallace v. United States, 389 U.S. 215, 88 S.Ct. 415, 19 L.Ed.2d 422 (1967) (continued state aid to segregated private school will render such school a state actor and subject it to state-wide segregation order). Particularly is this so when the entanglement between the private party and the state is substantial. See Burton v. Wilmington Parking Authority, 365 U.S. 715, 81 S.Ct. 856, 6 L.Ed.2d 45 (1961).
Third, the connection of Mountain Bell with the state is stronger than it would otherwise be because of Mountain Bell’s status as a regulated utility. It is true that Jackson v. Metropolitan Edison Co., 419 U.S. 345, 95 S.Ct. 449, 42 L.Ed.2d 477 (1974), held that the actions of a private, regulated utility do not automatically become those of the state. But the test in such cases is whether the state “has exercised coercive power or has provided such significant encouragement, either overt or covert, that the choice must in law be deemed to be that of the State.” Blum v. Yaretsky, 457 U.S. 991, 1004, 102 S.Ct. 2777, 2786, 73 L.Ed.2d 534 (1982). Here state legislators “encouraged,” and a deputy county attorney coerced, Mountain Bell into suspending Carlin’s services.2 If that suspension can only be permitted under state utility law by the state’s fashioning a service exception for sexually explicit but non-obscene messages, cf. Dollar A Day Rent a Car Sys. v. Mountain States Tel. & Tel. Co., 22 Ariz.App. 270, 526 P.2d 1068 (1974), then the state has further insinuated itself into the first amendment censorship violation. Thus, while state regulation alone would not lead to a conclusion that Mountain Bell acted as the state, that regulation under the circumstances of this case constitutes one more factor linking the state with Mountain Bell’s acts of censorship. See Burton v. Wilmington Parking Authority, 365 U.S. 715, 724, 81 S.Ct. 856, 861, 6 L.Ed.2d 45 (1961).
For these reasons, I would affirm the district court’s injunction.

. Should the state threats recede entirely at some time in the future, and should Mountain Bell otherwise be able to show its suspension of Carlin’s service to be independent of the state, the injunction can be lifted. The district court retained jurisdiction to modify the injunction if necessary or appropriate.


. The presence of this coercion differentiates this case from Carlin Communication, Inc. v. Southern Bell Tel. & Tel Co., 802 F.2d 1352, 1357 (11th Cir.1986).